DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references used singularly or in combination teach or fairly suggest a display device comprising a first and second pixel arranged in a first direction; a first and second signal line extending in the first direction to supply a first or second binary signal, wherein the binary signals are inverted relative to each other; a first and second potential line extending in a second direction and configured to be supplied with the first and second potential, respectively; wherein a first switching circuity, coupling the first pixel electrode to the first or second potential line, receives the first switch signal defined by the first binary signal, the first switching circuit couples the first potential line to the first pixel electrode and when the first switching circuit receives the switch signal defined by the second binary signal, the switching circuit couples the first potential line to the second pixel electrode; and when a second switching circuit, coupling the second pixel electrode to the first or second potential line, receives the second switch signal defined by the first binary signal, the second switching circuit couples the second potential line to the second pixel electrode, and when the second switching circuit receives the second switch signal defined by the second binary signal, the second switching circuit couples the second potential line to the first pixel electrode as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHEN et al. (US 2013/0120670) discloses a liquid crystal display panel with a plurality of pixel units arranged in a matrix including a first and second pixel arranged in a first direction; a first and second signal line arranged in a second direction (see paragraphs 11-18, 33; Fig. 1).
MITSUI et al. (US 2016/0363807) discloses a liquid crystal display device including a pixel having switches connected to a first signal line and a second signal line, wherein the signal lines apply a control pulse having inverted phases to each other (see paragraphs 92-101; Figs. 1, 4-5).
TERRANISHI (US9,384,712) discloses a liquid crystal display
including an array of pixels having a switching circuit connected to power lines and a latching circuit (see column 6, line 42-19; Fig. 2).
d. 	KIM et al. (US2009/0027325) discloses a pixel arrangement
having different areas arranged in pixel units extending in the
arrangement direction having charge control lines disposed therein
between (see paragraphs 55-58, 72-25; Figs. 1-2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625